Appeal from a judgment of the County Court of Broome County, rendered May 5, 1975, convicting defendant, upon his plea of guilty, of the crime of robbery in the first degree and sentencing him to a minimum term of 5 years and a maximum term of 15 years. We find no basis to disturb the discretion and judgment of the sentencing court as to the sentence imposed (e.g., People v Sherlock, 51 AD2d 835; see People v Moore, 50 AD2d 690, mot for lv to app den 39 NY2d 753). We have examined and find no merit in defendant’s additional contentions. Judgment affirmed. Kane, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.